t c summary opinion united_states tax_court robert a eder petitioner v commissioner of internal revenue respondent docket no 24370-05s filed date robert a eder pro_se angela j kennedy for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax the issue for decision is whether during petitioner engaged in his reliv international marketing activity for profit within the meaning of sec_183 background the parties have stipulated many facts which are so found when he petitioned the court petitioner resided in indiana petitioner is single having divorced in he holds a master’s degree in civil engineering in he began working as an engineer at abbott laboratories abbott during he worked for abbott hours a day days a week receiving wages of dollar_figure in while employed at abbott petitioner met a couple at his gymnasium they convinced him to become an independent distributor for reliv international reliv a network marketing company that sells health care products petitioner had no previous experience in network marketing or retail sales according to petitioner he can make a profit on sales of reliv products which he orders directly from reliv he regards any profits from direct sales however as incidental to the supposedly more lucrative goal of sponsoring other people in the reliv marketing program which he says would enable him to earn commissions on their reliv sales as it happens since he became involved in reliv marketing in petitioner’s only customers have been family members likewise the only two people he has sponsored as reliv distributors have been family members--his son and his brother both of whom became distributors to take advantage of the distributor’s discounts on reliv products the son did not last long in the business he quit in the same year he started during petitioner advertised reliv in a weekly paper called pennysaver he discontinued this advertising in since then he has not advertised in any newspaper similarly during petitioner posted bulletin board flyers in laundromats and grocery stores but likewise discontinued this practice in although reliv sponsors web sites for its distributors petitioner has never had a web site for his reliv activity petitioner commuted miles one-way to his job at abbott on certain days he would stop at commuter train stations or shopping malls along his commuting route and place drop cards on car windshields these cards proclaimed the opportunity of a lifetime and gave his phone number but generally did not mention the reliv name petitioner has never received any response to any of these drop cards in petitioner began sending out direct mail information promoting reliv products and the opportunity to become healthy rich some of these direct mail materials indicated that petitioner had been using reliv products for many months and that they had reduced his symptoms of various chronic illnesses and contributed to his overall feeling of good health using an internet database at his local public library petitioner secured names and addresses of women in the northwest indiana area to whom he would send the direct mail information each week petitioner selected names and addresses of about women to whom he would mail postcards petitioner would follow up the first postcard with a second and a third and then attempt to telephone some of these women each month he would talk to several of them on the telephone for or minutes making his reliv pitch on rare occasions petitioner would meet with one of these women at the local library to give them reliv materials as far as the record reveals none of these contacts ever resulted in petitioner’s making any reliv sales or sponsoring any reliv distributors on tuesday evenings and saturday mornings petitioner attended reliv meetings approximately miles from his home during petitioner attended national reliv conferences in reno nevada and st louis missouri in petitioner prepared a reliv cold marketing budget listing anticipated expenditures but showing no projected receipts or profits he reused this budget for each succeeding year for this budget showed total expenses of dollar_figure but no receipts or profits until preparing for this trial petitioner had never prepared a business plan for his reliv activity nor had he calculated a break-even point showing how much future profit he would need to recoup his past losses petitioner maintained no organized record-keeping system on schedules c profit or loss from business of form sec_1040 u s individual_income_tax_return for taxable years through petitioner reported net losses from his reliv marketing activity as follows tax_year gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure operating_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number net losses dollar_figure big_number big_number big_number big_number big_number big_number big_number -- in the notice_of_deficiency with respect to petitioner’ sec_2002 taxable_year respondent determined that petitioner was not engaged in the reliv activity for profit and that consequently he was entitled to claim itemized_deductions for operating_expenses only to the extent of the dollar_figure of reported gross_income discussion under sec_183 if an individual engages in an activity not for profit deductions relating thereto are allowable only to the extent gross_income derived from the activity exceeds deductions that would be allowable under sec_183 without regard to whether the activity constitutes a for-profit activity see 72_tc_28 the taxpayer generally bears the burden of establishing that his or her activities were engaged in for profit rule a the relevant question is whether the taxpayer had a good_faith expectation of profit 809_f2d_355 the dollar_figure of expenses claimed on petitioner’ sec_2002 schedule c bears little similarity to the expenses listed on hi sec_2002 budget for instance the largest claimed expense on hi sec_2002 schedule c was dollar_figure for car and truck expenses by contrast hi sec_2002 budget lists dollar_figure for transportation and travel_expenses including tolls parking and meals the largest single item on hi sec_2002 budget was for dollar_figure to purchase product by contrast on his schedule c petitioner reported no purchases or inventory in certain cases the burden_of_proof shall be on the commissioner if in any court_proceeding the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b of the code sec_7491 because we decide this case on the preponderance_of_the_evidence rather than by reference to the placement of the burden_of_proof we do not decide whether petitioner has met the requirements under sec_7491 to shift the burden_of_proof to respondent 7th cir affg tcmemo_1985_523 see 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer’s expectation however need not be reasonable burger v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether the taxpayer has the requisite profit objective is a question of fact to be resolved on the basis of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent dreicer v commissioner supra golanty v commissioner supra pincite the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort the taxpayer expended in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs see golanty v commissioner supra pincite no single factor nor the existence of even a majority of the factors is controlling but rather an evaluation of all the facts and circumstances is necessary golanty v commissioner supra pincite manner in which petitioner carried on his reliv activity petitioner has stipulated that he had not prepared a business plan for his reliv activity before preparing for this trial he prepared no formal budget contemporaneous profit projections or break-even analyses he maintained no organized record-keeping system that might have enabled him periodically to evaluate his profitability or more accurately the extent of his nonprofitability to the contrary the manner in which petitioner carried on his reliv activity strongly suggests that he was not primarily concerned about realizing a profit this conclusion is buttressed by petitioner’s stipulation that he will not stop his reliv activities until he runs out of money to finance the activity at trial petitioner presented a purported plan for recouping his past losses that plan appears premised in part on an assumption that at some indefinite point petitioner will be earning commissions on sales by at least reliv distributors that he will have sponsored at trial petitioner conceded that this projection lacked any concrete justification when we consider that over his nearly 10-year involvement with the reliv activity petitioner’s only sponsorees have been his brother and his son who quickly quit the activity a financial plan predicated on a projection of sponsorships appears wildly optimistic we conclude that petitioner did not operate his reliv activity in a businesslike manner this factor weighs heavily in respondent’s favor expertise of petitioner before becoming involved with reliv petitioner had no sales or network marketing experience he read some books and consulted with other persons involved with reliv whom he concedes were not experts but there is no evidence that he sought the expertise of qualified disinterested third parties this factor favors respondent time and effort expended in carrying on the activity time and effort expended in carrying on an activity may be indicative of a profit objective particularly in the absence of substantial personal or recreational elements associated with the activity sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may evidence a profit objective id petitioner spends several hours each week on his reliv activity as discussed elsewhere in this opinion we are not convinced that there are no personal elements in this activity especially considering that all of his customers have been family members moreover petitioner pursued his reliv activity while continuing to work full time at abbott days a week this factor favors respondent expectation that assets may appreciate in value petitioner does not contend and the record does not suggest that there are any assets involved with petitioner’s reliv activity that may appreciate in value we view this factor as neutral success in carrying on similar activities insofar as the record reveals petitioner has engaged in no other activities similar to his reliv activity by which we might evaluate his success in those other activities we view this factor as neutral history of income or losses petitioner has never realized a profit from his years of reliv activity rather for the year at issue and the preceding years petitioner’s claimed operating_expenses for his reliv activity exceeded his revenues therefrom by factors ranging from about to petitioner suggests that these losses are due to his reliv activity’s being in a startup phase he suggests that it is in the nature of the reliv business to experience a dramatic profit spike at some point petitioner offered no concrete information however to convince us that his expectation of a future revenue spike is more than wishful thinking this factor favors respondent amount of occasional profits if any petitioner has never generated any profit from his reliv activity petitioner contends that he will begin to realize substantial profits only upon sponsoring other reliv distributors over some years however he has sponsored only his brother and fleetingly his son with minimal effect on profitability this factor favors respondent taxpayer’s financial status substantial income from sources other than the activity may indicate lack of a profit objective particularly if losses from the activity generate substantial tax benefits and personal or recreational elements are involved sec_1 b income_tax regs for the year at issue and all prior years petitioner earned substantial income from his full-time employment as an engineer at abbott for petitioner sought to offset a portion of this wage income with a claimed net_loss from his reliv activity the claimed net_loss is attributable in significant part to claimed travel_expenses which if allowed would effectively permit petitioner to deduct a portion of his otherwise nondeductible commuting expenses by the expedient of placing drop cards along his commuting route his persistence in placing these drop cards without ever receiving a single response to them is indicative of a lack of profit objective this factor favors respondent elements of personal pleasure or recreation personal or recreational aspects of an activity may indicate that the activity was not conducted with a profit objective mckeever v commissioner tcmemo_2000_288 sec_1 b income_tax regs the mere fact that a taxpayer derives pleasure from an activity however does not show a lack of a profit objective if the activity is in fact conducted for profit as evidenced by other factors sec_1_183-2 income_tax regs see also 59_tc_312 as previously discussed we believe there were some personal or recreational aspects to petitioner’s reliv activity such as attending weekly meetings and contacting family members in addition as a reliv distributor petitioner presumably would enjoy a discount for reliv products similar to the discount that motivated his brother and his son to become involved as reliv distributors the record indicates that petitioner was a long- time user of reliv products it would appear that the ability to purchase reliv products at a discount was a significant personal benefit to petitioner this factor favors respondent conclusion on the basis of all the evidence we conclude that during petitioner did not engage in the reliv activity with a good_faith expectation of profit accordingly decision will be entered for respondent
